DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu (US 2018/0183278).
In regard to Claim 1: 
	Chu discloses, in Figure 3, a method of maintaining charge on one or more portable communication units (301) having rechargeable batteries (Paragraph 0026), said units operated in an area with WIFI or 5G transmitters present (paragraph 0021), comprising the steps of: 
providing a charging module (303) for each of said one or more portable communication units (301); 
providing a software application (302) for each of said communication units (301), said application capable of gathering and storing information on positioning of said charging units (Paragraphs 0021-0023), said application also capable of allowing said charging signal to charge said batteries using said charging module (Paragraph 0026); and, 
automatically charging the batteries of any of said communication units when in proximity to one of said charging units (Paragraph 0025).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta et al. (US 2018/0351387); Figure 3
Park (US 10,862,351); Figure 4
Park (US 2020/0252886); Figure 4
Chu (2015/0340879); Figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN W POOS/Primary Examiner, Art Unit 2896